NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3777-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALEXANDER STAFF,

     Defendant-Appellant.
_______________________

                   Submitted March 2, 2020 – Decided March 20, 2020

                   Before Judges Geiger and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Municipal Appeal No. 18-
                   0024.

                   Alexander Staff, appellant pro se.

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant Alexander Staff appeals his conviction for speeding, N.J.S.A.

39:4-98, following an appeal de novo in the Law Division. We affirm.

      We glean the following facts from the record. At defendant's municipal

court trial, the State presented testimony from Lieutenant James Abbott and

Patrolman Brian Usher of the Somerdale Police Department. Abbott testified

that on March 9, 2018, he was on patrol on Route 30 when he observed a motor

vehicle traveling at a high rate of speed, which he estimated to be "in excess of

the posted [forty-mile-per-hour] speed limit." He activated his radar unit, which

provided a reading that the vehicle was traveling fifty-six miles per hour. 1 Based

on this reading, Abbott initiated a motor vehicle stop and issued defendant a

citation for speeding.

      The municipal court judge found that both Abbott and Usher were

credible, that Abbott testified "honestly, openly, [and] accurately," and that

"Usher's testimony was clear, concise, and accurate." He also found that based


1
   Abbott also testified that he was a certified radar operator, and that he
performed various tests to ensure that his radar unit was properly functioning
before and after his shift on March 9, 2018. By way of example, he described a
calibration procedure he performed using a twenty-mile-per-hour tuning fork
and a fifty-mile-per-hour tuning fork, individually and then in combination with
one another, to ensure that the radar unit's finding was "consistent with the
proper reading." Further, Usher testified at the municipal trial that he was
certified in radar operation and instruction and that he signed Abbott's radar
operator card certifying him as a radar operator.
                                                                           A-3777-18T4
                                        2
on Abbott's testimony, there was no "interference . . . with the proper operation

of the radar unit." As a result, the judge concluded that Abbott provided

"uncontroverted testimony" that defendant was traveling fifty-six miles per

hour, and that defendant's speed was "in excess of the speed limit posted," which

he found was forty miles per hour. As such, the municipal court judge found

defendant guilty of speeding and assessed an $86 fine and $33 in costs.

      Upon a trial de novo, the Law Division also found defendant guilty. In its

oral decision, the court noted that it "read all the transcripts, . . . the briefs, . . .

[and] the case law," and determined the State established that defendant

committed a speeding violation. The court, however, amended the municipal

judge's finding that defendant traveled at a rate of speed of fifty-six miles per

hour to fifty-four miles per hour, which, according to the Law Division judge,

would reduce defendant's penalty from four points on his driver's license to two.

It also affirmed the fines and court costs imposed by the municipal court. On

appeal, defendant argues that:

             POINT I

             THE COURT ERRED WHEN IT DENIED DEFENSE
             REQUESTS TO TAKE PICTURES OF THE RADAR
             OPERATING MANUAL DUE TO "COPYRIGHT."

             POINT II


                                                                                A-3777-18T4
                                           3
THE COURT ERRED WHEN IT DENIED DEFENSE
REQUESTS FOR ALL ENGINEERING AND SPEED
STUDIES USED TO SET THE SPEED LIMIT AT
THE LOCATION OF THE ALLEGED VIOLATION.

POINT III

THE COURT ERRED WHEN IT DIRECTED
DEFENDANT TO FILE A MOTION IN WRITING
BUT ALLOWED THE STATE TO RESPOND
ORALLY AT A MOTION TO COMPEL HEARING.

POINT IV

THE COURT SHOULD HAVE GRANTED A
POSTPONEMENT WHEN [THE] STATE BROKE
THE RULES OF COURT.

POINT V

THE COURT ERRED WHEN IT ALLOWED [THE]
STATE TO ADMIT TUNING FORK CERTIFICATES
NOT PROVIDED TO [THE] DEFENSE UNTIL MID-
TRIAL.

POINT VI

[THE] COURT ERRED WHEN IT ALLOWED PTL.
BRIAN USHER TO TESTIFY.

POINT VII

THE COURT ERRED WHEN IT WOULD NOT
ALLOW [THE] DEFENSE TO ADMIT EXHIBITS
INTO EVIDENCE.

POINT VIII


                                           A-3777-18T4
                   4
            THE COURT ERRED WHEN IT ADMITTED [THE]
            STATE'S INCOMPLETE RADAR OPERATING
            CERTIFICATE UNSIGNED BY THE DECLARANT.

            POINT IX

            CONFLICTING TESTIMONY FROM THE CITING
            OFFICER   SHOWS   REASONABLE   DOUBT
            CONCERNING DEFENDANT'S SPEED.

      Having reviewed the record in light of the parties' arguments and the

applicable legal standards, we affirm. To the extent we do not address any of

defendant's arguments, it is because we consider them sufficiently without merit

to require discussion in a written opinion. R. 2:11-3(e)(2). We offer only the

following brief comments.

      Our review of the trial court's factual findings is limited to whether the

conclusions of the Law Division "could reasonably have been reached on

sufficient credible evidence present in the record." State v. Johnson, 42 N.J.
146, 162 (1964). Unlike the Law Division, we do not independently assess the

evidence. State v. Locurto, 157 N.J. 463, 471 (1999). The rule of deference is

more compelling where, such as here, the municipal and Law Division judges

made concurrent findings as to the critical issue challenged on appeal, i.e., that

defendant was speeding. Id. at 474. "Under the two-court rule, appellate courts

ordinarily should not undertake to alter concurrent findings of facts and


                                                                          A-3777-18T4
                                        5
credibility determinations made by two lower courts absent a very obvious and

exceptional showing of error." Ibid. (citing Midler v. Heinowitz, 10 N.J. 123,

128–29 (1952)). We owe no deference to the trial judge's legal conclusions.

Manalapan Realty, L.P. v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995)

(citing State v. Brown, 118 N.J. 595, 604 (1990)).

      In his merits brief, defendant raises a number of procedural arguments

contending that the municipal judge's rulings on various discovery and trial

issues should result in the reversal of his conviction. We conclude that any

alleged individual or cumulative error in the discovery process did not amount

to an abuse of discretion by the municipal judge, as there is no evidence that

material and exculpatory proofs were withheld or inaccessible to defendant. See

State v. Enright, 416 N.J. Super. 391, 404 (App. Div. 2010) (applying an abuse

of discretion standard to "the trial court's denial of defendant's discovery

requests"). Further, any delay in the identification of Usher as a witness or of

any other evidence was addressed by the municipal judge by way of permitting

a postponement.

      Defendant also contends that Abbott's testimony regarding his visual

estimation of defendant's speed was inconsistent with defendant's independent

calculations of his rate of speed based on "distance and time traveled" prior to


                                                                        A-3777-18T4
                                       6
the traffic stop. Even if Abbott's visual estimate failed to comport precisely with

defendant's calculations, the record establishes that both the municipal court and

Law Division relied upon Abbott's testimony, which the municipal court deemed

credible, and the radar unit's findings to conclude that defendant exceeded the

speed limit.2

      In State v. Wojtkowiak, 174 N.J. Super. 460, 463 (App. Div. 1980), we

set forth the foundation necessary to admit radar readings. The State must

present "(1) the specific training and extent of experience of the officer

operating the radar, (2) the calibration of the machine in which at least two

external tuning forks both single and in combination should be employed, and

(3) the calibration of the speedometer of the patrol car." Ibid. It is clear from

the record that the State satisfied each required element to admit the findings

from Abbott's radar unit to determine that defendant was speeding.

      Affirmed.




2
  No party has challenged that portion of the Law Division judge's decision that
defendant exceeded the speed limit by traveling at fifty-four miles per hour as
opposed to fifty-six miles per hour. We accordingly consider any challenge to
that finding waived. See N.J. Dep't of Env. Prot. v. Alloway Twp., 438 N.J.
Super. 501, 506 n.2 (App. Div. 2005).
                                                                           A-3777-18T4
                                        7